United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2133
Issued: June 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2010 appellant, through her representative, filed a timely appeal from the
May 13, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
affirmed her schedule award. Pursuant to the Federal Employees’ Compensation Act (FECA),1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP applied the correct edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment.
FACTUAL HISTORY
On February 7, 2007 appellant, a 47-year-old postal clerk, sustained a left shoulder injury
in the performance of duty while keying mail and lifting tubs. OWCP accepted her claim for left
shoulder sprain and left rotator cuff syndrome.
1

5 U.S.C. § 8101 et seq.

On January 5, 2009 OWCP received appellant’s December 29, 2008 schedule award
claim. Appellant submitted an August 6, 2008 evaluation from Dr. Arthur Becan, an orthopedic
surgeon. She complained of left shoulder pain and stiffness, which waxed and waned. Appellant
also noted popping of the left shoulder.2 Findings on physical examination included 170 degrees
of forward elevation and 160 degrees of abduction. Dr. Becan diagnosed chronic strain and
sprain of the left shoulder and chronic left rotator cuff tendinopathy. He found one percent
impairment of the left upper extremity due to loss of flexion and one percent impairment due to
loss of abduction. Adding three percent pain-related impairment, Dr. Becan concluded that
appellant had five percent total impairment of her left upper extremity under the fifth edition of
the A.M.A., Guides.3
On May 8, 2009 OWCP asked Dr. Becan to evaluate appellant’s left upper extremity
impairment using the sixth edition of the A.M.A., Guides. On October 23, 2009 it received his
undated supplemental report. Dr. Becan found that appellant had a default upper extremity
impairment of three percent for class 1 shoulder tendinitis with residual loss. He assigned a
grade modifier of one (mild problem) for functional history,4 physical examination5 and clinical
studies.6 Because the diagnosis was also class 1, the grade modifiers did not affect the default
impairment value, which remained three percent.
On February 2, 2010 OWCP issued a schedule award for a three percent impairment of
appellant’s left upper extremity. On May 13, 2010 OWCP’s hearing representative affirmed.
On appeal, counsel contends that OWCP’s delay in adjudicating the claim deprived
appellant of a protected interest in property without due process of law. He reasoned that had the
delay not occurred, appellant would have been provided a decision under the fifth edition of the
A.M.A., Guides.
LEGAL PRECEDENT
Section 8107 of FECA7 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the

2

Appellant also complained of right elbow pain, stiffness, numbness, tingling and swelling. OWCP File No.
xxxxxx258.
3

A.M.A., Guides (5th ed. 2001).

4

A.M.A., Guides 406 (6th ed. 2009) (Table 15-7).

5

Id. at 408 (Table 15-8).

6

Id. at 410 (Table 15-9).

7

5 U.S.C. § 8107.

2

standards set forth in the specified edition of the A.M.A., Guides.8 As of May 1, 2009, any
decision regarding a schedule award must be based on the sixth edition.9
ANALYSIS
Appellant’s representative does not contest the percentage impairment awarded on
February 2, 2010. He contests OWCP’s delay in issuing a decision and the resulting application
of the sixth edition of the A.M.A. Guides. OWCP procedures are clear: As of May 1, 2009, any
decision regarding a schedule award must be based on the sixth edition. OWCP correctly
followed its procedures.
Appellant’s representative contends OWCP deprived appellant of an interest in property,
and he cites United States Supreme Court cases for the proposition that an individual’s
entitlement to benefits cannot be terminated without a predeprivation notice and hearing. The
cases cited are facially inapplicable.
The mere receipt of an impairment rating on August 6, 2008 did not establish a property
right. In fact, the rating was of diminished probative value.10 In the cases cited, the individuals
were already in receipt of federal welfare assistance or social security benefits and therefore had
a statutorily created property interest in the continued receipt of such benefits. Appellant was not
in receipt of any schedule award benefits prior to May 1, 2009.
In Harry D. Butler,11 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.12 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of the Office

8

20 C.F.R. § 10.404.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.a (January 2010).
10

Shoulder flexion of 170 degrees is a one percent impairment of the upper extremity under the fifth edition.
A.M.A., Guides 476 (5th ed. 2001) (Figure 16-40). Abduction to 160 degrees is also one percent impairment.
A.M.A., Guides 477 (5th ed. 2001) (Figure 16-43). Dr. Becan did not justify an additional three percent pain-related
impairment. In the fifth edition of the A.M.A., Guides, the impairment ratings in the body organ system chapters
make allowance for any accompanying pain. A.M.A., Guides 20 (5th ed. 2001). The chapter devoted to pain-related
impairment should not be redundant of or inconsistent with principles of impairment rating described in other
chapters. If an examining physician determines that an individual has pain-related impairment, he will have the
additional task of deciding whether that impairment has already been adequately incorporated into the rating the
person has received on the basis of other chapters of the A.M.A., Guides. A.M.A., Guides 570 (5th ed. 2001).
Dr. Becan’s failure to offer rationale for a pain-related impairment diminished the probative value of his impairment
rating.
11

43 ECAB 859 (1992).

12

Id. at 866.

3

should reflect use of the sixth edition of the A.M.A., Guides.13 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP applied the correct edition of the A.M.A. Guides.
ORDER
IT IS HEREBY ORDERED THAT the May 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).
14

A class 1 shoulder tendinitis with residual loss has a default impairment value of three percent. A.M.A., Guides
402 (6th ed. 2009) (Table 15-4).

4

